                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
GEORVAUGHN M. LUCAS,

                          Plaintiff,
      v.                                          Case No. 19-cv-1779-pp

DANIEL BARTELS, TEQULIA DAVIS,
JANISE COOPER, JANE DOE, sued as Ms. B,
REESHEDA SANDERS, and GREGG MILIACCA,

                        Defendants.
______________________________________________________________________________

     ORDER DISMISSING DEFENDANT JANE DOE, GRANTING NAMED
  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT FOR FAILURE TO
 EXHAUST ADMINISTRATIVE REMEDIES (DKT. NO. 22) AND DISMISSING
                        CASE WITHOUT PREJUDICE
______________________________________________________________________________

      Plaintiff Georvaughn M. Lucas filed an amended complaint alleging that

the defendants violated his civil rights under 42 U.S.C. §1983 when he was

confined at the Milwaukee County Jail. Dkt. No. 11. On March 1, 2021, the

court entered a scheduling order directing the plaintiff to identify defendant

Jane Doe by May 17, 2021 and warning the plaintiff that if he did not do so,

the court could dismiss her from the case. Dkt. No. 19 at 2. The plaintiff has

not identified the Jane Doe defendant and the court will dismiss that

defendant.

      Defendants Bartels, Cooper, Davis, Miliacca and Sanders (the named

defendants) have filed a motion for summary judgment and supporting

documents, asserting that the plaintiff failed to exhaust his administrative

remedies. Dkt. Nos. 22-28. On May 10, 2021, the court ordered the plaintiff to

                                        1

           Case 2:19-cv-01779-PP Filed 06/15/21 Page 1 of 6 Document 31
file his response to the motion in time for the court to receive it by June 7,

2021. Dkt. No. 30. The court advised the plaintiff that if it did not receive his

response by June 7, 2021, the court had the authority to treat the motion as

unopposed, accept all the defendants’ facts as undisputed and decide the

motion without any input from the plaintiff. Id. at 2.

      The June 7, 2021 deadline has passed, and the plaintiff has not filed a

response to the named defendants’ motion for summary judgment. The court

will treat the named defendants’ summary judgment motion as unopposed,

accept the defendants’ facts as undisputed and decide the motion without a

response from the plaintiff.

      The plaintiff alleged that defendants Bartels and Davis refused him a

clean change of clothing on several laundry days, saying that they did not have

his size or that he could wait until next time. Dkt. No. 11 at 2. He alleged that

when he told them of this and referred to getting a rash, defendants Cooper,

Sanders and Ms. B. claimed that the laundry was closed or that they couldn’t

find any clothing. Id. The plaintiff alleged that defendant Miliacca did not follow

procedures or investigate, simply refusing his complaints, considering them

resolved and failing to respond to his grievances. Id. at 3.

      The defendants’ unopposed proposed findings of fact indicate that the

defendant was booked into the jail on August 16, 2018. Dkt. No. 24 at ¶1.

When a person is booked into the jail, he or she receives an inmate handbook.

Id. at ¶11. The handbook also was posted on the wall of each housing unit. Id.




                                         2

         Case 2:19-cv-01779-PP Filed 06/15/21 Page 2 of 6 Document 31
at ¶13. There was also a video that played on a continuous loop in the booking

room at the jail, explaining the grievance process. Id. at ¶14.

      Similarly, persons booked into the Milwaukee County House of

Correction receive a copy of the HOC inmate handbook during booking. Id. at

¶¶31-32. And each housing unit at the HOC had the inmate handbook posted

on the wall of the unit. Id. at ¶33.

      The defendants affirm that on August 30, 2018, the plaintiff filed a

grievance at the Milwaukee County Jail, alleging that he did not receive clean

clothing for twelve days. Id. at ¶36. Two days later, however, on September 1,

2018, the plaintiff was transferred from the jail to the HOC. Id. at ¶38. The jail

responded to the plaintiff’s grievance on September 5, 2018 (finding it

unfounded because the plaintiff not longer was at the jail), but the defendants

concede it is not clear whether this response followed the plaintiff to the HOC.

Id. at ¶39. The plaintiff filed another grievance on November 1, 2018—asking

for a response to the August 2018 grievance—but he filed it with the HOC,

rather than the jail. Id. at ¶40. Defendant Miliacca—who worked at the HOC,

id. at ¶25—sent a grievance response to the jail, trying to obtain the jail’s

response to the plaintiff’s August 2018 grievance. Id. at ¶41. By December 8,

2018, Miliacca had not received a response from the jail. Id. at ¶42.

      A few days later, on December 8, 2018, the plaintiff filed another

grievance with the HOC, relating to his August 2018 Milwaukee County Jail

grievance. Id. at ¶43. The next day, Miliacca sent another grievance response

request to the jail. Id. at ¶44. On December 10, 2018, a Lt. Montano responded


                                         3

         Case 2:19-cv-01779-PP Filed 06/15/21 Page 3 of 6 Document 31
to Miliacca, explaining that the jail’s response to the plaintiff’s 2018 grievance

had not followed the plaintiff to the HOC because the plaintiff had been

released from the jail’s custody, but that Montano had investigated and

discovered that the plaintiff had had linen exchanges on August 17, 22, 24, 29

and 31, 2018, before being transferred to the HOC on September 1, 2018. Id.

at ¶45. Miliacca provided this response to the plaintiff on December 11, 2018

(in response to his November 1, 2018 grievance). Id. at ¶46.

       A week later, on December 18, 2018, the plaintiff filed another grievance

with the HOC about his August 2018 grievance; this time, he asked for

additional investigation and review of surveillance camera footage to prove that

he did not get clean clothes. Id. at ¶48. On January 2, 2019, Miliacca

responded, telling the plaintiff that under the HOC grievance policy, the

plaintiff needed to file any grievance within fourteen days of the event that had

given rise to the grievance. Id. at ¶49. Miliacca reminded the plaintiff that the

plaintiff had arrived at the HOC on September 1, 2018—over three months

earlier. Id.

       On January 6, 2019, the plaintiff filed yet another grievance at the HOC

relating to the August 2018 grievance, asking for a “justified reason” for the

jail’s alleged failure to give him clean clothing. Id. at ¶50. On January 11,

2019, Miliacca again gave the plaintiff Montano’s response to the grievance. Id.

at ¶51. The plaintiff did not appeal the responses from the jail or the HOC to

his grievances. Id. at ¶52. Both the Milwaukee County Jail handbook (Dkt. No.

25-1 at 2-3) and the Milwaukee County House of Corrections handbook (Dkt.


                                         4

          Case 2:19-cv-01779-PP Filed 06/15/21 Page 4 of 6 Document 31
No. 27-1 at 2) included appeal procedures. Both the jail procedure (Dkt. No.

25-1 at 3) and the HOC procedure (Dkt. No. 27-1 at 3) required incarcerated

persons to appeal a grievance decision in writing within fourteen days of

receiving the decision.

      The plaintiff had administrative remedies available to him. While there

was a delay in the plaintiff receiving the response to his August 30, 2018 jail

grievance—Miliacca gave him the response on December 11, 2018—the plaintiff

could have appealed that response within fourteen days. He did not. Nor did

the plaintiff appeal the responses he received to his November 1, 2018,

December 8, 2018, December 18, 2018 or January 6, 2019 HOC grievances.

What the plaintiff did do was to file more grievances each time he either did not

receive a response or received a response that displeased him. For an

incarcerated person to “simply file[] more grievances in response to particular

denials does not satisfy the prison’s administrative requirements.” Truly v.

Sheahan, 135 Fed. App’x 869, 871 (7th Cir. 2005). Instead, the law requires

that if the resolution of a grievance “is unsatisfactory [to the incarcerated

person], [he] must exhaust available administrative appeals.” Woodford v. Ngo,

548 U.S. 81, 105 (2006) (Justice Stevens, dissenting). The undisputed facts

prove that the plaintiff did not appeal any of the responses to any of his

grievances, and thus that he did not exhaust his administrative remedies

before filing this lawsuit. The court must dismiss it.

      The court DISMISSES defendant Jane Doe.




                                         5

         Case 2:19-cv-01779-PP Filed 06/15/21 Page 5 of 6 Document 31
      The court GRANTS the named defendants’ motion for summary

judgment on exhaustion grounds. Dkt. No. 22. The court DISMISSES the case

without prejudice. The clerk will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 15th day of June, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge
                                          6

         Case 2:19-cv-01779-PP Filed 06/15/21 Page 6 of 6 Document 31
